Citation Nr: 0126258	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from October 1954 until 
October 1958.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied reopening of the 
veteran's compensation claim for bilateral hearing loss.


FINDINGS OF FACT

1.  In an unappealed March 1975 rating decision, the RO 
denied service connection for sensorineural hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1975 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3. The credible and probative evidence of record shows that 
the veteran's bilateral hearing loss was incurred in service.


CONCLUSIONS OF LAW

1.  The RO's March 1975 rating decision denying entitlement 
to service connection for bilateral sensorineural hearing 
loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the RO's March 1975 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3. Service connection for bilateral hearing loss is 
warranted. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen his claim for 
entitlement to service connection for bilateral sensorineural 
hearing loss on the basis that he has submitted new and 
material evidence sufficient to reopen his claim.  The 
veteran's claim of entitlement to service connection for 
hearing loss was first considered and denied in March of 
1975.  Relying on the veteran's service medical records and a 
medical record which stated that the veteran suffered from 
hearing loss, the RO denied service connection on the basis 
that there was no evidence of in-service complaints or 
treatment regarding the veteran's hearing.  The veteran was 
notified of the March 1975 rating decision denying his claim 
and his appellate rights by VA correspondence dated March 31, 
1975.  He did not initiate an appeal, and the decision became 
final.  See 38 U.S.C.A. § 7107(a)(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

New and material evidence is defined for VA compensation 
purposes as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends there and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If new and material evidence has been submitted, the claim 
must be reopened.  The VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see The Veterans Claims Assistance Act of 2000, (eliminates 
the concept of a well-grounded claim).

Following the RO's initial denial in March 1975, the veteran 
submitted handwritten correspondence of June 1996, which 
essentially asked that his claim for hearing loss be 
reopened.  VA replied in July 1996 correspondence that the 
March 1975 decision could be reconsidered only if new and 
material evidence was sent showing that his condition was due 
to military service, or aggravated beyond normal progression 
during service.

On April 28, 1998, the veteran submitted another written 
statement requesting that his hearing loss claim be reopened.  
In addition to this written request, the veteran submitted a 
letter from a private physician also dated April 28, 1998, 
which stated that the veteran sustained irreparable hearing 
damage while working in the engine room of his ship.  Along 
with the letter, an audiogram performed by this same 
physician was submitted that charted the extent of the 
veteran's hearing loss. 

Since this evidence was not deemed to be new and material by 
the RO, the veteran has subsequently submitted additional 
evidence.  However, the Board need look no further than these 
April 28, 1998 submissions to determine that the veteran has 
indeed submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
bilateral sensorineural hearing loss.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996) (Board is required to make 
independent determination of whether new and material 
evidence has been submitted without regard to RO 
determination).  

The Board finds that the letter from the veteran's private 
physician is new in that it was not previously of record.  
Moreover, it is not cumulative or redundant of evidence 
previously of record; it represents the first medical 
evidence stating that the veteran's hearing loss was directly 
caused by his serving in the engine room of destroyers while 
in service.  Additionally, this medical nexus between the 
veteran's service and his claimed hearing loss is material 
because it directly addresses an element which necessarily 
needs be proven for the veteran to be awarded an entitlement 
to service connection based upon a direct service connection 
theory.  

Therefore, the Board finds that the evidence submitted by the 
veteran on April 29, 1998 is so significant that it must be 
considered in order to fairly decide the merits of the claims 
on appeal.  See 38 C.F.R. § 3.156(a).  It follows that the 
veteran has submitted new and material evidence, and his 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss must be reopened.

Duty to assist/notify

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The provisions applicable to claims to reopen based on 
new and material evidence, however, apply only to claims 
received on or after August 29, 2001.  Although the veteran's 
claim was filed prior to this date, since the claim has been 
reopened on the evidence of record, the Board would need to 
consider whether VA has satisfied its duties to assist and 
notify the veteran regarding the development of his hearing 
loss claim..  In this case, however, the Board concludes in 
light of it's decision on the merits that further analysis of 
the VCAA and assistance to the veteran is unnecessary.  

Applicable Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000). That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2000).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2000). 

Factual Background

The veteran contends that his service in the engine room of 
the naval vessel resulted in his current hearing loss.

The veteran's service medical records are associated with the 
claims file and have been carefully reviewed.  However, these 
records show no complaints of or treatment for hearing loss.  
His hearing was determined to be within normal limits in the 
entrance examination of 1954.  Upon separation from service 
in October 1958, a whispered voice hearing test was 
administered to the veteran.  On this basis the veteran's 
hearing was determined to be 15/15.

The veteran submitted a May 1973 certificate from a private 
physician that indicated the veteran suffered from "sensori-
neural hearing impairment, quite marked."

The veteran submitted an April 1998 letter and examination 
audiogram from Philip Martin, M.D.  The audiogram charted the 
level of the veteran's hearing loss.  Though not interpreted 
by the examining physician, this audiogram seems to indicate 
the veteran's right ear hearing levels of 15 at 500 Hertz, 40 
at 1000 Hertz, 70 at 2000 Hertz, 75 at 4000 Hertz, and 70 at 
8000 Hertz.  The veteran's left ear hearing levels were 
recorded at 15 at 500 Hertz, 35 at 1000 Hertz, 70 at 2000 
Hertz, 70 at 4000 Hertz, and 85 at 8000 Hertz.  The 
physician's accompanying letter diagnosed the veteran with 
profound sensorineural hearing loss bilaterally.  The 
physician wrote that it was his expert medical opinion that 
the veteran's military history of loud noise exposure working 
in the engine room of a ship caused the veteran's current 
hearing loss.  

Also in October of 1998, the veteran submitted a December 
1987 audiogram.  Though not interpreted by the examiner, this 
audiogram seems to record the veteran's right ear hearing 
levels as 10 at 500 Hertz, 15 at 1000 Hertz, 40 at 1500 
Hertz, 70 at 2000 Hertz, 85 at 4000 Hertz, and 75 at 8000 
Hertz.  Left ear hearing levels were recorded as 10 at 500 
Hertz, 10 at 1000 Hertz, 35 at 1500 Hertz, and 65 at 2000, 
4000, and 8000 Hertz.

In November 1998, the veteran submitted a letter from Donald 
Cunningham, M.A., BC-HIS, the President of Beltone Hearing 
Centers.  This letter stated that Mr. Cunningham was of the 
opinion, based on audiometric testing, that the veteran 
suffered from a substantial bilateral precipitous high 
frequency loss.  He also stated that in his opinion, the 
veteran's duty serving in an engine room aboard a military 
vessel was the likely cause of his hearing impairment.  He 
wrote that noise exposure of the type the veteran was exposed 
to can shorten the life span of individual nerve cells within 
the unprotected human cochlear, with high frequency receptors 
being the most vulnerable.  Mr. Cunningham explained that 
this usually translated into a subtle deterioration process 
whereby one "note" at a time begins to fade over time.  He 
continued by stating that it may take years or even decades 
for a person to be made aware of the problem.

Finally, at his hearing before the Board, the veteran 
submitted a November 1997 audiogram showing hearing levels in 
the right and left ear of 25 at 500 Hertz, 35 at 1000 Hertz, 
and 75 at 2000 Hertz.  The only difference between scores of 
the left and right ears came at 4000 Hertz, where the left 
scored 75 and the right 85.  At the hearing, the veteran 
described his engine room duties in service in contrast to 
quiet working environments after service.  He also elaborated 
on his current use of hearing aids and explained they had 
helped immensely in his daily activities.  

Analysis

As previously set forth, service connection for impaired 
hearing may only be established when hearing status as 
determined by audiometric testing meets specified pure tone 
and speech recognition criteria.  Applying the requirements 
of 38 C.F.R. § 3.385, the veteran's audiograms demonstrate a 
current disability from hearing loss.

The veteran has also submitted a medical examination and 
accompanying opinion letter from a private physician.  This 
physician charted the veteran's hearing loss in an audiogram 
that is associated with the claims file, and expressed his 
medical opinion that the veteran's hearing loss was caused as 
a result his engine room duty during his period of active 
service.  With this evidence, the veteran satisfies the 
requirement that there be medical evidence providing a causal 
link between his current disability and his period of active 
service.

In order for service connection to be granted, the veteran 
now need only demonstrate that there was an event in service 
that led to the current disability.  The veteran contends 
that this event was his daily duty serving in the engine room 
of a military vessel without hearing protection.  Service 
medical records are silent as to any complaint by the veteran 
regarding his hearing, and medical records indicate the 
veteran's hearing to be normal at his separation of service.  
The extent of audiological testing on the veteran at his 
separation was that he was administered a whispered voice 
test.  

Disputing the fact that the whisper test results definitively 
show the veteran suffered no hearing loss as a result of 
service, the veteran has submitted a letter from Mr. Donald 
Cunningham, President of Beltone Hearing Centers.  Mr. 
Cunningham wrote that audiometric testing concluded that the 
veteran suffered from substantial precipitous high frequency 
hearing loss, and that it was his opinion that this hearing 
loss resulted from his military service.  He made this 
conclusion on the basis of the veteran's reporting no 
lifestyle or occupational exposure to extended periods of 
elevated noise levels.  Mr. Cunningham wrote that oftentimes 
the veteran's type of hearing loss took several years or even 
decades for the subject to be made aware of the problem.  

The Board finds that this evidence, in conjunction with the 
medical opinion which links the veteran's hearing loss to his 
military service, is persuasive.  Despite the whispered voice 
test results conducted at the veteran's service separation 
exam and the fact that the service medical records are free 
of evidence demonstrating the veteran experienced hearing 
problems during service, the veteran has presented competent 
medical evidence that his type of hearing loss may not be 
noticed until long ofter the occupational exposure to 
elevated noise levels.  There is also objective evidence of 
hearing loss since the early 1970's.  The Board finds that 
the veteran's testimony as to his engine room duties is 
credible and consistent with the evidence.  His separation 
record, for example, shows that his related civilian 
occupation was as a maintenance engineer.  The veteran has 
also stated that he did not have similar occupational noise 
exposure after service, and there is no evidence to the 
contrary.  

In sum, the Board has before it evidence that the veteran's 
duty in an engine room regularly exposed him to elevated 
noises, and that he now suffers bilateral precipitous high 
frequency sensorineural hearing loss.  The record includes 
medical opinion evidence that the veteran's hearing loss is 
of a type that could take many years to manifest itself to a 
degree where the affected person seeks out medical 
assistance.  There is also a medical opinion from a private 
physician relating the veteran's current hearing loss to his 
duties in service.  As a result, the Board finds that the 
evidence is in favor of the veteran's claim, and service 
connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 



